             Case 1:20-cr-00052-TJK Document 1 Filed 02/27/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                  Holding a Criminal Term
                             Grand Jury Sworn in on May 7, 2019

UNITED STATES OF AMEzuCA

                                                     Criminal No.

                                                     Count One: 18 U.S.C. s 1es6(h)
                                                     (Conspiracy To Launder
                                                     Monetary Instruments)
EHH     a/k/a Tian Yinyin,
                                                     Count Two: 18 U.S.C. $ 1960(a)
#*talwa       Li Jiadong                             (0perating an Unlicensed Money
                                                     Transmitting Business)

                                                     Forfeiture:   18 U.S.C. $ 982(a)(1);
                                                     2l U.S.C. $ 8s3(p)

                                         INDICTMENT

The Grand Jury Charges:

At times material to this Indictment:
                                        INTRODUCTION

        l.     The conduct alleged in this Indictment began outside of the jurisdiction ol any

particular State or district, and later occurred within the District of Columbia and elsewhere, and

was therefore within the venue of the United States District Court for the District of Columbia, as

provided by Title I 8, United States Code, Sections 3237(a) and 3238.

       2.       In late 2018, a virtual currency exchange ("The Exchange") had been hacked. The

perpetrators of the hack stole nearly $250 million worth ofvirtual currencies.

        3.      The hack and subsequent theft and laundering         of funds involved nurnerous
                                                                                       below'
electronic communications made in furtherance of the scheme, including those described

These communications include wire communications that transited
                                                                through the United States.
            Case 1:20-cr-00052-TJK Document 1 Filed 02/27/20 Page 2 of 7




       4.       Defendants   EEH    a/k/a Tian Yinyin and    4**    a,4</a   Li Jiadong were Chinese

nationals that accessed the U.S. financial system.

       5.       Tian Yinyin and Li Jiadong had virtual currency accounts at two virtual currency

exchanges   ("VCE-A" and "VCE-B"). At both VCE-A and VCE-B, Tian Yinyin and Li Jiadong

used the registered usemames "snowsjohn" and "khaleesi," respectively.

       6.       Between in or about July 2018 through in or about April 2019, Tian Yinyin and Li

Jiadong engaged in $100,812,842.54 in cryptocurrency transactions, which primarily consisted      of

their exchange of virtual currency traceable to the hack of The Exchange. Tian Yinyin and Li

Jiadong would convert such virtual currency into fiat currency and transfer it to customers, for a

fee.

       7.       Tian Yinyin's and Li Jiadong's virtual currency accounts at VCE-A were linked

accounts. The accounts had significant transfers between each other and third-party accounts.

       8.       Tian Yinyin linked a bank account at China Guangfa Bank ('CGB") to his VCE-A

account less than a week after the intrusion and theft at The Exchange. This CGB account received

approximately 491 deposits from VCE-A for 233,889,970 CYN (approximatety $34,504,173.43)

and represents proceeds from Tian Yinyin's money laundering activities.

       9.       The same CGB bank account was linked to Tian Yinyin's VCE-B account.

       10.      Tian Yinyin's VCE-A and VCE-B accounts had no deposits for approximately two

months prior to the hack ofThe Exchange.

       I   1.   Tian Yinyin also had an account at   vcE-c, a U.s.-based   exchange, where he would


sell BTC in exchange for prepaid Apple iTunes gift cards, a known method ofmoney laundering.

        12.     Tian Yinyin's VCE-C advertisement stated that no ID was necessary for trades.




                                                 2
                  Case 1:20-cr-00052-TJK Document 1 Filed 02/27/20 Page 3 of 7



         13.         On multiple occasions, Tian Yinyin, using his account at VCE-C, engaged in

financial transactions to convert virtual cunency to U.S. dollars on behalfofhis customers in the

United States.

         14.         Li Jiadong transferred approximately 9.71443 BTC from his VCE-A and VCE-B

accounts to Tian Yinyin's account at VCE-C.

         15.         Tian Yinyin exchanged approximately $1,448,694.74 worth of BTC lor iTunes gift

cards via 8,823 transactions from his account at VCE-C.

         16.         Li Jiadong's advertisement on another virtual currency exchange ("VCE-D") noted

that he was operating a professional business and gave his hours and payment information.

         17   .     Li   Jiadong linked bank accounts at nine Chinese banks-Agricultural Bank     of

China, China Everbright Bank, China CITIC Bank, CGB, China Minsheng Bank, Huaxia Bank,

Industrial Bank, Pingan Bank, and Shanghai Pudong Development Bank-to his VCE-A account.

These bank accounts received approximately 2,000 deposits from VCE-A for 229,282,960.97

CYN (approximately $32,848,567.00) and represent proceeds from his money laundering

activities.

         18.        Tian Yinyin's VCE-B account sent approximatety 25 BTC (approximately

$175,000) to Li Jiadong's VCE-A account.

         19. Tian Yinyin            and   Li   Jiadong exchanged 2,165.39 BTC (approximately

$15,529,934.00) between each other via VCE-A.

         20.         Federal law required money transmitting businesses to be registered with the

Financial Crimes Enforcement Network ("FinCEN"), which is located in the District of Columbia.

The failure to register with FinCEN was a federal felony offense'




                                                     -)
             Case 1:20-cr-00052-TJK Document 1 Filed 02/27/20 Page 4 of 7



           21.   Federal law barred money transmitting businesses from transmitting funds that

were known to be derived from a criminal offense or intended to be used to promote unla*fi.rl

activity.

           22.   At all relevant times, Tian Yinyin and Li Jiadong were not registered with FinCEN.

                                        COUNT ONE
                        (Conspiracy To Launder Monetary Instruments)

           23.   The allegations set forth in paragraphs I through 22 ofthis Indictment are re-alleged

and incorporated by reference herein.

           24.   From in or about 2018 through in or about April 2019, in the District ofColumbia

and elsewhere, TIAN YINYIN,        LI JIADONG, and co-conspirators known and unknown to the

Grand Jury, conspired with each other and with others known and unknown to the Grand Jury to

violate:

                 a.     Title 18, United     States Code, Section 1956(a)(1)(AXi), that           is,   by

                        conducting financial transactions which in fact involved the proceeds           of

                        specified unlawful activity, to wit, violations   of:   section 1343 (relating to

                        wire fraud) and section 1960 (relating to illegal money transmitters),

                        knowing that the property involved          in    such financial transactions

                        represented the proceeds of some form of unlawful activity, with the intent

                        to promote the carrying on of said specified unlawful activity;

                 b.     Title 18, United     States Code, Section 1956(a)(1)(A)(i), that          is,   by

                        conducting financial transactions which in fact involved the proceeds           of

                        specified unlawful activity, to wit, violations   of:   section 1343 (relating to

                        wire fraud) and section 1960 (relating to illegal money transmitters),

                        knowing that the property involved          in    such financial transactions

                                                   4
                Case 1:20-cr-00052-TJK Document 1 Filed 02/27/20 Page 5 of 7



                          represented the proceeds        of some form of unla*{ul activity, and knowing

                          that the transactions were designed in whole or in part to conceal or disguise

                          the nature, the location, the source, the ownership, or the control oi the

                          proceeds of said specified unlauful activity; and

                  c.      Title   I 8,   United States Code, Section 1956(a)(2)(A), that is, by transporting,

                          transmitting, and transferring, or attempting to transport, transmit, and

                          ransfer monetary instruments and funds from places outside of the United

                          States to and through a place inside the United States, and from a place in

                          the United States to or though a place outside the United States, with the

                          intent to promote the carrying on of specified unlawful activity, to wit,

                          violations of: section 1343 (relating to wire fraud) and section 1960 (relating

                          to illegal money transmitters).

       25.        It was the goal of the conspiracy for the defendants and other co-conspirators to

unlawfully enrich themselves by: exchanging bitcoin for fiat currency; operating             a   bitcoin money

laundering service that did not collect sufficient data on its customers; and operating an illegal

money transmission service.

                   (Conspiracy To Launder Monetary Instruments, in violation of
                           Title 18, United States Code, Section 1956(h))

                                           COUNT TWO
                       (Operating an Unlicensed Money Transmitting Business)

       26.        The allegations set forth in paragraphs      1   through 22 ofthis Indictment are re-alleged

and incorporated by reference herein.

       27   .     From in or about 2018 through in or about April 2019, in the District of Columbia

and elsewhere, TIAN YINYIN and                 LI JIADONG knowingly         conducted, controlled, managed,



                                                          5
                Case 1:20-cr-00052-TJK Document 1 Filed 02/27/20 Page 6 of 7



supervised, directed, and owned an unlicensed money transmitting business, as that term is defined

in Title 18, United States Code, Section 1960(bXl), affecting interstate or foreign commerce, and

which:

                   a.     Failed   to comply with the      money transmitting business registration

                          requirements under Title 31, United States Code, Section 5330, and the

                          regulations prescribed thereunder; and

                   b.     Otherwise involved the transportation and transmission of funds known to

                          TIAN YINYIN and LI JIADONG to have been derived from a criminal

                          offense and intended to be used to promote and support unlawful activity;

in violation of Title 1 8, United States Code, Section 1960(a).

               (Operating an Unlicensed Money Transmitting Business, in violation of Title 18,
                                    United States Code, Section 1960(a))

                                    FORFEITURE ALLEGATION

          l.       Upon conviction of the offenses alleged in Counts One and Two, the defendant

shall forfeit to the United States any property, real or personal, involved in the offense, and any

property traceable thereto, pursuant to Title 18, United States Code, Section 982(a)(1). The United

States   will also   seek a forfeiture money judgment for a sum of money equal to the value of any

property, real or personal, involved in Counts One and Two, and any property traceable thereto.

         2.        If any of the property   described above, as a result of any act or omission of the

defendant:

                   a.     cannot be located upon the exercise of due diligence;
                   b.     has been transferred or sold to, or deposited with, a third party;
                   c.     has been placed beyond thejurisdiction of the court;
                   d.     has been substantially diminished in value; or
                          has been commingled with other property which cannot be divided without
                          difficulty,



                                                     6
           Case 1:20-cr-00052-TJK Document 1 Filed 02/27/20 Page 7 of 7



the defendant shall forfeit to the United States any other property ofthe defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p).

     (Criminal Forfeiture, pursuant to Title 18, United States Code, Section 982(a)(1);
                     and Title 21, United States Code, Section 853(p))

                                                      A TRUE BILL:




                                                      FOREPERSON.




                    $. 5L
    RNEY OF      UNITED ST   SIN
AND FOR THE DISTRICT OF COLUMBIA




                                                 7
